Citation Nr: 1642787	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to a compensable rating for a bilateral hearing loss disability.

7.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) before December 2, 2013 and in excess of 60 percent thereafter.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from five rating decisions of the VA RO.  A March 2010 rating decision denied the Veteran's claims of entitlement to service connection for hepatitis C, a right foot disability, and a skin disability.  A September 2010 rating decision granted service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation, and it denied the Veteran's claim of entitlement to service connection for a TBI.  A December 2010 rating decision granted service connection for CAD and assigned an initial 10 percent evaluation.  A July 2011 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  In October 2015, the RO denied the Veteran's claim of entitlement to a TDIU.

VA has added evidence to the record, including VA treatment records from 2016, that has not been reviewed in the first instance by the Agency of Original Jurisdiction (AOJ).  The AOJ will have the opportunity to review these documents in the first instance because the Board is remanding the Veteran's claims.   

With regard to the Veteran's representation, the claims file contains an October 2016 VA Form 21-22 appointing the Georgia Department of Veterans Affairs as his representative.  In a series of emails in September 2016 the Veteran indicated that he continued to work with his previous representative, and that the completion of the 21-22 was in error.  However, given that a subsequent 21-22 was completed, the Board must conclude that the Georgia Department of Veterans Affairs is the Veteran's representative.  

The issues of service connection for a skin disability, service connection for a right foot disability, service connection for hepatitis C, service connection for an acquired psychiatric disability, service connection for a TBI, a compensable rating for a bilateral hearing loss disability, a rating in excess of 10 percent for CAD before December 2, 2013, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On April 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claim of entitlement to a rating in excess of 60 percent for CAD on and after December 2, 2013.  


CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claim of entitlement to a rating in excess of 60 percent for CAD on and after December 2, 2013.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative, submitted a statement in April 2016 stating that he wished to withdraw his claim of entitlement to a rating in excess of 60 percent for CAD on and after December 2, 2013.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 60 percent for CAD on and after December 2, 2013, is dismissed.


REMAND

The Veteran has indicated that he receives treatment from the VA Community-Based Outpatient Clinics (CBOCs) in Lawrenceville, Georgia, and Decatur, Georgia.  While the record contains certain medical records from the VA Medical Center (VAMC) in Atlanta, Georgia, it does not appear that records from the above CBOCs have been associated with the record.  Additionally, a March 2012 letter indicates that the Veteran was found to be entitled to VA vocational rehabilitation benefits.  On remand, the AOJ should ensure that the record contains all pertinent VA medical records, including documentation relating to the Veteran's vocational rehabilitation.

The Veteran has additionally indicated that he receives medical treatment from private clinicians.  In June 2013, the Veteran submitted a waiver allowing VA to seek treatment records from Newton County Mental Health in Covington, Georgia, and Newton County Mental Health in Fort Myers, Florida.  It does not appear that the AOJ attempted to associate records from these providers with the record.  It additionally appears that the Veteran has received psychiatric treatment from View Point Health.  On remand, the AOJ should provide the Veteran with authorizations and waivers authorizing these providers to submit medical records to VA.

With regard to the Veteran's claim of entitlement to service connection for a skin disability, claimed as jungle rot, the Veteran has been diagnosed with skin conditions such as a intradermal nevus on the forehead (October 2011).  The Veteran has not been provided with an examination addressing the relationship, if any, between his military service and his skin condition, and such an examination should be provided to the Veteran.

With regard to the Veteran's claim of entitlement to service connection for a right foot disability, the Veteran was diagnosed with a clavus on the right plantar surface.  The Veteran received treatment in-service for a callous on the right foot.  The Veteran has not been provided with an examination addressing the relationship, if any, between his military service and his skin condition on his right foot, and such an examination should be provided to the Veteran.

With regard to the Veteran's claim of entitlement to service connection for hepatitis C, the Veteran currently has this disease, which he believes was contracted from an in-service air gun vaccination.  The Veteran has not been provided with an examination addressing the relationship, if any, between his military service and his hepatitis C, and such an examination should be provided to the Veteran.

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, while a September 2016 examiner concluded that the Veteran did not meet the criteria to be diagnosed with PTSD, the Veteran has otherwise been diagnosed with a variety of psychiatric conditions, including anxiety disorder NOS (February 2010), dysthymia (August 2010 and December 2013), and unspecified depressive disorder (September 2016).  The Veteran has alleged, for example in January 2011, that he experiences these symptoms as the result of his fear of being attacked in Vietnam.  While the Veteran was provided with VA examinations in August 2010, December 2013, and September 2016, these examiners did not address the relationship, if any, between the Veteran's military service and his diagnosed psychiatric disabilities.  The Veteran has additionally alleged, for example in May 2012, that he experiences psychiatric symptoms as the result of his service-connected hearing loss.  The Veteran should be provided with an examination identifying the Veteran's acquired psychiatric conditions and addressing the relationship between such conditions and both his active duty service and his service-connected bilateral hearing loss.

With regard to the Veteran's claim of entitlement to service connection for a TBI, the record is unclear as to whether the Veteran has any residuals of a TBI.  In March 2010, the Veteran was afforded a physical medicine and rehabilitation consultation, which diagnosed the Veteran with a "mild TBI by history."  The consultation is thus unclear whether the clinician was actually diagnosing the Veteran with TBI or simply recording the Veteran's self-reported medical history.  In this consultation, the Veteran identified both in-service and post-service losses of consciousness, and the clinician did not associate the Veteran's TBI specifically with his claimed in-service trauma.  On remand, the Veteran should be provided with an examination assessing whether or not the Veteran has any residual symptomatology from a TBI, and if so, whether .  If the Veteran indeed suffers from a TBI, an opinion should be provided regarding the relationship between this TBI and the Veteran's active duty military service.  

With regard to the Veteran's claim of entitlement to a compensable rating for his bilateral hearing loss, the Veteran's hearing was last examined in December 2013.  The Veteran alleged during his January 2016 videoconference hearing that his hearing had worsened since the time of his December 2013 examination.  Accordingly, the Veteran should be provided with a new examination on remand.  

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues above and will be remanded as well. 


Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent VA treatment records have been associated with the Veteran's claims file, including from the VAMC in Atlanta, Georgia, from the CBOCs in Lawrenceville, Georgia, and Decatur, Georgia, and records relating to the Veteran's application for vocational rehabilitation.

2.  Ask the Veteran to identify all private clinicians treating his claimed disabilities.  Provide the Veteran with an authorization and waiver authorizing Newton County Mental Health, Newton County Mental Health, View Point Health, and any other identified private clinicians to submit medical records to VA.  If such authorization is obtained, attempt to obtain medical records from these institutions.

3.  After completing the first two remand directives, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's skin disability, right foot disability, and hepatitis C.  After an examination of the Veteran, review of the Veteran's claims file and describing the nature of the Veteran's claimed disabilities, the examiners should opine as to whether it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's skin disabilities, right foot disability, and/or hepatitis C either began during or were otherwise caused by his military service.  Why or why not? 

4.  After completing the first two remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disabilities.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed psychiatric disabilities, the examiner should offer the following opinions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disabilities either began during or were otherwise caused by his military service.  Why or why not? 

b) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disabilities were caused by his service-connected bilateral hearing loss disability.  Why or why not? 

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disabilities were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected bilateral hearing loss disability.  Why or why not? If aggravation is found, the extent thereof must be set forth.

5.  After completing the first two remand directives, schedule the Veteran for a VA examination to determine whether he currently experiences any TBI residuals, and if so whether it is at least as likely as not (50 percent or greater) that they either began during or was otherwise caused by his military service.  Why or why not? 

6.  Schedule the Veteran for a VA examination to address the current severity of his bilateral hearing loss disability.

7.  Then, following the completion of the above remand directives, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


